Citation Nr: 1817769	
Decision Date: 03/23/18    Archive Date: 04/03/18

DOCKET NO.  15-39 963	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for Parkinson's disease, to include as due to exposure to toxic chemicals.

2.  Entitlement to service connection for erectile dysfunction, to include as secondary to Parkinson's disease.

2.  Entitlement to service connection for hemangioendothelioma.  


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney


ATTORNEY FOR THE BOARD

C. Casey, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Navy from April 1973 to April 1975.

This matter comes before the Board of Veteran's Appeals (Board) on appeal from rating decisions from the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C. § 7107(a)(2).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran's VA treatment records show that he is receiving treatment for diagnoses of Parkinson's disease, erectile dysfunction, and hemangioendothelioma.  In March 2014, a VA treating physician completed a Parkinson's disease Disability Benefits Questionnaire, noting a diagnosis of Parkinson's disease since 2005.  Although the physician described the type and severity of the Veteran's symptoms, the physician did not provide any opinion regarding the etiology of the Veteran's Parkinson's disease.  The evidence is also negative for competent medical opinions regarding the etiologies of the other claimed disorders.

In a March 2015 e-mail correspondence, the Veteran indicated that he was first diagnosed with Parkinson's disease in June 2005 and first diagnosed with hemangioendothelioma in December 1991.  He argued that he developed Parkinson's disease as a result of exposure to Agent Orange, fuel oil, trichloroethylene (TCE), and polychlorinated biphenyls (PCB), electromagnetic force, x-rays, and radio radiation while serving about the U.S.S Chicago.  In an October 2015 statement, the Veteran indicated he was exposed to lead-based paint and TCE as part of his duties aboard the U.S.S. Chicago.  

In April 2014 and October 2015, the Veteran's representative argued that the VA has a duty to assist the Veteran by providing a medical examination and opinion.  The Veteran has submitted various scientific articles related to the effects of exposure to various toxic chemicals, including Agent Orange, radioactive material, and TCE.  While the evidence does not demonstrate exposure to herbicides, to include Agent Orange, during military service, exposure to toxic agents is consistent with his service.  In light of these scientific articles, and as the Veteran has not been afforded a VA examination which addresses his Parkinson's disease and hemangioendothelioma, on remand he must be afforded such examinations.

The Board is also remanding the Veteran's claim for service connection for erectile dysfunction, because it is inextricably intertwined with the claim for service connection for Parkinson's disease.  The Veteran contends that his erectile dysfunction is caused by or aggravated by Parkinson's disease.  Consequently, the claim for service connection for erectile dysfunction is also remanded for development and adjudication.  Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Undertake appropriate action to verify the Veteran's claim of exposure to radiation/radioactive materials during service, to include his report of having served on TDY and completing training in 1973 at Treasure Island.  All efforts in this regard must be documented in the claims file.  

Associate with the claims file any outstanding and relevant VA or private treatment records.

2.  After all records development has been completed, schedule the Veteran for a VA examination to determine the nature and etiology of his Parkinson's disease.  The claims file, including this remand, must be reviewed by the examiner and such review should be noted in the examination report.

Following examination of the Veteran, the examiner is to provide an opinion as to the following:

(a)  Whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's Parkinson's disease had its onset during military service or is otherwise related to such service, to include due to exposure to toxic chemicals/radiation.

In rendering an opinion regarding exposure to toxic agents, the examiner must discuss the agents identified by the Veteran in the March 2015 e-mail and October 2015 statement, as well as the articles submitted in April and October 2015 regarding Parkinson's disease, TCE, PBP exposure, and exposure to toxic fumes/chemicals; and the National Institutes of Health articles regarding Parkinson's disease, submitted in December 2016.

(b)  The examiner should also provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's Parkinson's disease has caused or aggravated his erectile dysfunction.

In providing the requested opinions, the examiner must discuss and consider the Veteran's lay statements regarding the onset and progression of the claimed disorders.

A complete rationale must be provided for all opinions expressed.  If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered.

3.  After completion of all records development, schedule the Veteran for a VA examination to determine the nature and etiology of his hemangioendothelioma.  The claims file, including this remand, must be reviewed by the examiner and such review should be noted in the examination report.

Following examination of the Veteran, the examiner is to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's hemangioendothelioma had its onset during military service or is otherwise related to such service, to include due to exposure to toxic chemicals/radiation.

In rendering an opinion regarding exposure to toxic agents, the examiner must discuss the agents identified by the Veteran in the March 2015 e-mail and October 2015 statement.

The examiner must also discuss and consider the Veteran's lay statements regarding the onset and progression of the claimed disorder.

A complete rationale must be provided for all opinions expressed.  If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered.

4.  After completing the development requested above, readjudicate the Veteran's claims.  If any benefit sought is not granted in full, the Veteran and his representative should be furnished a Supplemental Statement of the Case and given the opportunity to respond thereto. The case should then be returned to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DELYVONNE M. WHITEHEAD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252, only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b).




